Citation Nr: 0932484	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-39 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part denied 
entitlement to service connection for PTSD.

In May 2009 the Veteran submitted a waiver of local 
jurisdiction in regard to evidence he submitted directly to 
the Board following the last adjudication of the claim by the 
RO.  The Board has accepted this additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2008).

The Veteran provided testimony before the undersigned at the 
RO in May 2009.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record contains a report from the University of 
Pennsylvania Center for the Treatment and Study of Anxiety, 
which states that the veteran received treatment there for 
six months and that the diagnoses included PTSD.  The report 
does not specify the stressors supporting the diagnosis, 
other than to report that it stemmed from "his participation 
in the Vietnam War."  While the report provided a summary of 
the Veteran's treatment, VA has a duty to obtain records of 
the reported treatment.  Massey v. Brown, 7 Vet. App. 204 
(1994).  These records are relevant to the claim, and as they 
are adequately identified, VA has an obligation to obtain 
them.  38 U.S.C.A. § 5103A (West 2002).   

The Veteran has reported that on one occasion after hauling 
supplies to a base comp at Tu Te Wa, also known as Von Roe 
Bay, an attack occurred while the unit was watching a movie 
and 12 people were killed.  The Veteran has been unable to 
provide dates for this incident so that credible supporting 
evidence could be requested.  Credible supporting evidence 
would not be needed if it were found that the Veteran 
participated in combat.  38 C.F.R. § 3.304(f) (2008).  

Receiving enemy fire can constitute participation in combat.  
Sizemore v. Principi, 18 Vet. App. 264 (2004).  A 
determination that a veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that 
fact, and there is no specific limitation of the type or form 
of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. App. 
353, 359 (1998). 

Furthermore, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case, VA treatment records created since the 
Veteran's claim show findings of depression, PTSD, and 
alcohol dependence.  The Veteran has asserted that he 
incurred PTSD as a result of combat situations during active 
duty service.  While an in-service stressor has not been 
verified, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor if the Veteran 
engaged in combat, the stressor is related to that combat, 
and the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.04(f)(1).  An examination is needed 
to obtain an opinion as to whether any current psychiatric 
disability was incurred or aggravated in service and, 
specifically whether the Veteran meets the criteria for a 
diagnosis of PTSD based on his reported combat stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take the 
necessary steps to obtain all records of 
the Veteran's treatment at the University 
of Pennsylvania Center for the Treatment 
and Study of Anxiety.  If additional 
information is needed to complete this 
request, the Veteran should be so advised 
of the specific information needed as well 
as any necessary medical releases.

2.  The Veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.

The examiner should provide an opinion as 
to whether the Veteran meets the criteria 
for a diagnosis of PTSD.  If not, the 
examiner should specify which of the 
criteria are not met.  If the Veteran does 
meet the PTSD criteria, the examiner 
should specify the stressors supporting 
the diagnosis.  

The examiner should also opine as to 
whether it is at least as likely as not 
that any other current psychiatric 
disability; at least as likely as not (50 
percent probability or more) had its onset 
in service or is otherwise related to a 
disease or injury in service.

The rationale for all opinions should be 
provided.

3.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

